Pierce, J.
This is an action of tort to recover damages for personal injuries sustained on May 28, 1914, by the plaintiff while walking on the sidewalk of a public street, by reason of being struck by a “locking ring” which came from a wheel of an automobile owned by the defendant and operated by a servant of the defendant, who was at the time of the accident engaged in the business of the defendant. At the close of the evidence the presiding judge directed a verdict for the defendant, and the plaintiff excepted.
Making every reasonable assumption in favor of the plaintiff, Shea v. American Hide & Leather Co. 221 Mass. 282, the jury would have been warranted in finding that the plaintiff while in the exercise of due care was struck, and received pecuniary harm, by a locking ring of the defendant’s automobile, which had rolled *416across the street to the sidewalk upon which the plaintiff was travelling; that the locking ring was of metal and of the circum-. ference of an ordinary automobile wheel; that the locking ring is split; that on the locking ring there is a point which fits into a hole in the rim; that inside the locking ring there is another ring which fits over the shoe; that the locking ring locks the inner ring into the shoe when the tire is pumped up; that the function of the rings is to hold the shoe on the wheel in place; that immediately preceding the accident the operator heard the noise of a tire blow-out;' that he heard the usual noise and felt the usual irregularity of motion there is when a tire has gone flat; that upon hearing the blow-out the operator did not look to see whether the tire was flat until a flat tire was indicated by the usual noise and irregularity which is attendant upon that condition; that the operator knew the minute he had a blow-out that the rings might come off if he continued to run the machine; that he could have stopped his car almost instantly; that the tire would not have become sufficiently flat to have released the rings had the car been stopped immediately after the blow-out occurred, and that the operator did not stop at the time of the blow-out but went at least twenty feet thereafter. On the foregoing facts the jury would be justified in finding that the operator was negligent in not stopping the car in season to have prevented the release of the rings.
The contention of the defendant that the injury was too remote and that the negligence of the defendant was not the direct and proximate cause of the plaintiff’s injury, is unsound. It is sufficient that it appears that the negligence of the defendant would probably cause harm to some person even though the precise form in which it in fact resulted could not have been foreseen. Burnham v. Boston & Maine Railroad, 227 Mass. 422, 426.

Exceptions sustained.